EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) dated
as of July 22, 2005 by and among FIVE STAR QUALITY CARE, INC. (the “Borrower”),
and WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender (the “Lender”).

 

WHEREAS, the Borrower and the Lender have entered into that certain Credit and
Security Agreement dated as of May 9, 2005 (as in effect immediately prior to
the date hereof, the “Credit Agreement”); and

 

WHEREAS, the Borrower and the Lender desire to amend certain provisions of the
Credit Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendment to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended by adding the following to the end of the
definition “EBITDA” contained in Section 1.1:

 

If the Borrower or any Subsidiary has acquired or disposed of (whether by
purchase, merger, or otherwise), any of the assets of, or a majority of the
Equity Interests in, a Person or a division, line of business or other business
unit of a Person during the relevant period for determining compliance with the
financial covenant set forth in Section 10.1.(a) [Maximum Leverage Ratio],
EBITDA for the relevant period shall be calculated for such purposes after
giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition (and, in each case, any related incurrence, repayment
or assumption of Indebtedness) had occurred on the first day of the relevant
period for determining EBITDA.  Any such pro forma calculations may include
operating and other expense reductions and other adjustments for such period
resulting from any acquisition that is being given pro forma effect to the
extent that such operating and other expense reductions and other adjustments
(a) are of the type that would be permitted pursuant to Article XI of Regulation
S-X under the Securities Act of 1933 or (b) are reasonably consistent with the
purposes of such Regulation S-X as determined in good faith by the Borrower and
agreed to by the Lender.

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Lender of each of the following, each in form and
substance satisfactory to the Lender:

 

(a)                                  A counterpart of this Amendment duly
executed by the Borrower; and

 

--------------------------------------------------------------------------------


 

(b)                                 Such other documents, instruments and
agreements as the Lender may reasonably request.

 

Section 3.  Representations.  The Borrower represents and warrants to the Lender
that:

 

(a)                                  Authorization.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Governmental Approval or violate any Applicable Law relating to any Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, or any indenture, agreement or other
instrument to which any Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this Amendment.

 

Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Lender in the Credit Agreement and the other Loan Documents to which it is a
party on and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full.

 

Section 5.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

 

Section 6.  Expenses.  The Borrower shall reimburse the Lender upon demand for
all costs and expenses (including attorneys’ fees) incurred by the Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other agreements and documents executed and delivered in connection
herewith.

 

2

--------------------------------------------------------------------------------


 

Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 

Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit and Security Agreement to be executed as of the date first above written.

 

 

THE BORROWER:

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Name:

Bruce J. Mackey Jr.

 

 

 

Title:

 Treasurer, Chief Financial
Officer and Assistant Secretary

 

 

 

 

 

 

THE LENDER:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David Blackman

 

 

 

Name:

David Blackman

 

 

 

Title:

 Managing Director

 

 

4

--------------------------------------------------------------------------------

 